Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 1 of 6 PageID 3099




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 8:20-cr-138-CEH-JSS

JHONIS ALEXIS LANDAZURI
ARBOLEDA, LUIS ELIAS
ANGULO LEONES and
DILSON DANIEL ARBOLEDA
QUINONES


                                       ORDER

      This matter comes before the Court following a status conference held

September 2, 2021. At the status conference, the Court discussed with counsel the

upcoming jury trial of this case, which is specially set to commence September 13,

2021, and the possibility that the case may need to be continued for the safety of the

parties, their lawyers, the jurors, court personnel, and the Court, due to the increased

positivity rate of Coronavirus infections due to the delta variant in the Middle District

of Florida. Upon careful consideration, the Court has determined the trial of this

matter will be continued.

      In March of 2020, the World Health Organization declared a global pandemic

due to the Coronavirus disease, known as COVID-19. Notwithstanding, the Court has

continued to operate to the best of its ability adapting to the ever-changing situation.

The United States District Court for the Middle District of Florida has retained an

epidemiologist to provide advice and guidance to the Court regarding the virus, its
Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 2 of 6 PageID 3100




spread, SARS-CoV-2 variants, and protocols pertaining to public access to the

courthouses and other matters. In January 2021, the epidemiologist expert

recommended that, other than court personnel, the Court should significantly limit the

general public entering the courthouses of the Middle District of Florida until March

1, 2021. Based on this information, the COVID Committee (comprised of seven

Judges from the Middle District of Florida) unanimously recommended that no jury

trials be held in the first quarter of 2021 and that in-person proceedings be minimized

to every extent possible. Jury trials resumed in April 2021 as positivity rates decreased

and vaccines became more readily available to members of the community. However,

in the summer of 2021, the delta variant of the Coronavirus caused a significant

increase in positivity rates, even among those vaccinated. On August 3, 2021, the

COVID Committee, following the recommendation of the epidemiologist,

unanimously recommended that the Middle District of Florida pause jury trials until

the positivity rates get better. This decline in positive cases has not yet occurred.

      The Tampa Division of the Middle District of Florida draws jurors from the

following counties: Hardee, Hernando, Hillsborough, Manatee, Pasco, Pinellas, Polk,

and Sarasota. According to the CDC’s website, the community transmission rate in

all these counties is “high” with the following 7-day1 cases and positivity percentage:

Hardee              28.79%               358 cases
Hernando            18.94%               1,314
Hillsborough        17.68%               9,800

1
 Current 7-days is Sat Aug 28 2021 - Fri Sep 03 2021 for case rate and Thu Aug 26 2021 -
Wed Sep 01 2021 for percent positivity. https://covid.cdc.gov/covid-data-tracker/#county-
view (last accessed September 7. 2021).


                                            2
Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 3 of 6 PageID 3101




Manatee               14.11%                3,066
Pasco                 18.78%                3,821
Pinellas              17.04%                5,696
Polk                  22.58%                6,192
Sarasota              17.96%                2,867

These rates exceed the positivity rates that existed at the height of the pandemic in

2020.

        This is a criminal action that involves three Defendants, each of whom will

require an interpreter at the trial. Given the anticipated number of people in the

courtroom, including a panel of prospective jurors, three Defendants, their three

lawyers, three interpreters, multiple U.S. Marshals, the Government’s counsel, the

court security officers, court personnel, and the undersigned judge, the Court has

determined that continuation of the trial of this matter is the prudent course of action,

taking into consideration the safety and well-being of all concerned. It would be

extremely challenging, if not impossible, to safely socially distance in the courtroom. 2

        As of September 4, 2021, there has been a total of 39,831,318 people infected

by COVID-19 in the United States, with 1,052,210 cases in the past seven days. A total

of 644,848 individuals have died from COVID-19 since January 21, 2020. See

https://covid.cdc.gov/covid-data-tracker/#cases_totalcases (last accessed September

7, 2021). The Court does not take this disease lightly, nor its devastating impact on

this country and the world. Indeed, “a multitude of courts across the nation have



2
 The Court has reserved courtroom 17 for this trial, as it is the largest courtroom in the Tampa
Division. Even so, the number of people required for this multi-defendant trial, most likely,
cannot be socially distanced at the provided tables.


                                               3
Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 4 of 6 PageID 3102




recognized, the Speedy Trial Act permits . . . exclusions of time in light of the serious

health risks posed by conducting a jury trial during a pandemic.” United States v.

McRae, No. CR 119-125, 2021 WL 359258, at *2 (S.D. Ga. Jan. 19, 2021), report and

recommendation adopted, No. CR 119-125, 2021 WL 354423 (S.D. Ga. Feb. 2, 2021)

(citing United States v. Shaner, No. 3:18-CR-35, 2020 WL 6700954, at *6 (M.D. Pa.

Nov. 13, 2020) (concluding trial continuances due to COVID-19 pandemic do not

violate Speedy Trial Act); United States v. Tapp, No. CR 19-35, 2020 WL 6483141, at

*2 (E.D. La. Nov. 4, 2020) (same); United States v. Reese, No. 19-CR-0149

(WMW/KMM), 2020 WL 5097041, at *3 (D. Minn. Aug. 28, 2020) (same); United

States v. Pond, No. 18-50106-JLV, 2020 WL 3446677, at *2 (D.S.D. June 24, 2020)

(same); United States v. Merrick, No. 20-CR-09-JD, 2020 WL 3887779, at *3-4 (D.N.H.

July 8, 2020) (same)).

      In addition to delay of the trial caused by the coronavirus pandemic, the Court

notes that this case is not ready for trial. A cursory review of the docket reveals that

much of the delay in this case is attributable to the many pre-trial motions filed by

Defendants, in particular Defendant Dilson Daniel Arboleda Quinones. Indeed, there

is currently pending before the Court a Report and Recommendation (Doc. 269) on

Defendant Dilson Daniel Arboleda Quinones’s Second Motion to Suppress, issued by

the Magistrate Judge on August 16, 2021. The Government filed an objection to the

Report and Recommendation on August 30, 2021 (Doc. 277). Defendants’ deadline

to respond to the objection is September 13, 2021. Moreover, issues have arisen




                                           4
Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 5 of 6 PageID 3103




regarding the necessity and availability of Coast Guard witnesses for trial. See Docs.

276, 291, 295.

       For the reasons stated in this Order and as discussed at the hearing on

September 2, 2021, the Court finds that the ends of justice served by continuing the

trial of this case outweigh the best interests of the public and the Defendants in a speedy

trial. The Court, therefore, determines that the time from today until the end of the

October 2021 trial term shall be “excludable time” pursuant to 18 U.S.C. § 3161(h).

       Accordingly, it is

       ORDERED

       The trial of this case, scheduled to commence September 13, 2021, is continued.

The trial is rescheduled to commence during the Court’s October Trial Term,

specifically October 18, 20213. Given the fluid nature of the coronavirus pandemic, a

status conference will be scheduled to further discuss the rescheduling of this trial. The

Court has reserved courtroom 17 on the following dates for jury trials: October 12,

2021; October 18, 2021; November 29, 2021; December 6, 2021; January 10, 2022;

and February 7, and 21, 2022.




3
 The Government has filed a notice indicating that all essential government witnesses are
available for trial the week of October 4 – 8, 2021 (Doc. 276). Courtroom 17 is not currently
available the week of October 4th, as another judge is scheduled for trial in that courtroom
that week. The Court has requested to be listed as a back-up trial for the week of October 4,
2021.


                                             5
Case 8:20-cr-00138-CEH-JSS Document 296 Filed 09/07/21 Page 6 of 6 PageID 3104




      DONE and ORDERED in Tampa, Florida on September 7, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties, if any




                                      6
